Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 10/21/21.  Claim(s) 2, 13-21, 23-31, 43-46, 48-51, and 53-61 are cancelled.  Claim(s) 1, 3-12, 22, 32-42, 47, 52, and 62-64 are pending. Claim(s) 9, 11, 12, 22, 32, 42, 47, 52, and 64 have been withdrawn.  Claim(s) 1, 3-8, 10, 62, and 63 are examined herein. 
Applicant's arguments with respect to the objection of the last Office action have been fully considered and found persuasive.  Therefore the objection of the last Office action is hereby withdrawn.
Applicant's arguments with respect to 112 rejections of the last Office action have been fully considered and found persuasive.  Therefore the rejections of the last Office action is hereby withdrawn.
Applicant's arguments with respect to the 103 rejection of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record, edited to account for claim amendments, and repeated below for Applicant's convenience.  Because the Applicant’s arguments are based on the amended claims, the Examiner has addressed these in the amended and new rejections and in the response to arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10, 62, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Casimiro-Garcia et al. (US 2016/0368919 A1; of record) in view of Verrills et al. (WO 2009/117769 A1; of record).
The instant claims are generally drawn to treating cancer with the BET inhibitor JQ1 (related to claims 4-6) and the PP2A activator FTY720 (also known as fingolimod; related to claims 7, 8, 62, and 63), wherein the cancer is resistant to treatment by the BET inhibitor alone, wherein the BET inhibitor and the PP2A activator are synergistic in treating the cancer (related to claim 3), and wherein the BET inhibitor and the PP2A activator are administered concurrently or sequentially (related to claim 10).
Casimiro-Garcia et al. discloses treatments for cancer comprising BET family bromodomain inhibitors (see, for example, the title, abstract, and the whole document) and discloses JQ1 as a preferred compound that is used as a comparator (see, for example, the Figures and the results).  Thus, Casimiro-Garcia et al. shows that JQ1 was recognized as a premier BET bromodomain inhibitor.
Casimiro-Garcia et al. further teaches that the BET bromodomain inhibitor can be used in combination with other active agents administered simultaneously or sequentially (see, for example, [0820]-[0826]) including compounds such as fingolimod 
Casimiro-Garcia et al. does not specifically disclose the combination of JQ1 and FTY720 for the treatment of cancer.
Verrills et al. discloses the treatment of cancer comprising administering FTY720 (see, for example, the abstract and the whole document) alone or in combination with other active agents to produce improved efficacy and render drug resistant cancers more susceptible to other anti-cancer treatments (i.e. act in a synergistic fashion; see, for example, pg. 13 last paragraph to pg. 14 first paragraph).  The taught combination can be administered concurrently or sequentially (see, for example, pg. 14 first paragraph).  
It would have been obvious to one of ordinary skill to treat cancers with the combination of JQ1 and FTY720.
One of ordinary skill would have been motivated to treat cancers with the combination of JQ1 and FTY720 because the prior art recognized that both JQ1 and FTY720 were useful for the treatment of cancers, and that both were useful in combinations with other active agents to provide superior and potentially synergistic, improvements in treatment including in the case of resistance.  One of ordinary skill would have combined JQ1 and FTY720 during the routine experimentation and optimization of the treatment of cancers, and would have done so with a reasonable expectation of success in making an improved treatment.
One of ordinary skill would have known that combining two active agents used for the same purpose has a therapeutically additive effect, and would have combined prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Additionally, the skilled practitioner would be aware of the Goldie-Coldman hypothesis:
a mathematic model that predicts that tumor cells mutate to a resistant phenotype at a rate dependent on their intrinsic genetic instability. The probability that a cancer would contain drug-resistant clones depends on the mutation rate and the size of the tumor. According to this hypothesis, even the smallest detectable cancers would contain at least one drug-resistant clone; therefore, the best chance of cure would be to use all effective chemotherapy drugs; in practice, this has meant using two different non–cross-resistant chemotherapy regimens in alternating cycles.
and would, therefore, be motivated to use combination therapies of multiple drugs in the treatment of antineoplastic disorders.

Response to Arguments
The Applicant argues “Casimiro-Garcia does not identify fingolimod as a protein phosphatase 2A (PP2A) activator and does not teach or suggest that PP2 activators in general could be administered with the disclosed compounds. Moreover, as the Examiner acknowledged, CasimiroGarcia does not disclose the combination of JQ1 and FTY720 for the treatment of cancer, and it certainly does not disclose the combination of JQ1 and FTY720, or any other BET inhibitor and PP2A activator, for the treatment of cancer that is resistant to treatment by the BET inhibitor alone.”
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant argues “The pending claims of the present application are based on the surprising discovery that cancers that are resistant to treatment with BET inhibitors can be treated with a combination of BET inhibitors and PP2A activators. Accordingly, a person of ordinary skill in the art before the present disclosure would not have been motivated to combine BET inhibitors with PP2A activators to treat cancers that are resistant to treatment with a BET inhibitor. This is because it was not previously known that cancer cells resistant to BET inhibitors have increased BRD4 recruitment to chromatin due to decreased PP2A activity and increased MED 1 binding to BRD4, leading to increased expression of anti-apoptotic genes such as Bcl-xl and Bcl-2. Without this knowledge, a person of ordinary skill in the art would not use a BET inhibitor to treat a cancer that is known to be resistant to BET inhibition therapy, with or without a PP2A activator.”
This is not found persuasive.  As stated in the prior Office action, the disclosure of Verrills et al. clearly teaches that the administration of FTY720 produced improved efficacy and render drug resistant cancers more susceptible to other anti-cancer treatments.  In other words, it was known that FTY720 could re-sensitize cancers that were previously resistant to other active agents.  At the very least, it would have been obvious to try combining FTY720 with other active agents to assay if it would be 
Regarding the establishment of unexpected results or synergism, a few notable principles are well settled.  The Applicant has the initial burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant.  See MPEP 716.02 (b).  It is the Applicant’s burden to present clear and convincing factual evidence of nonobviousness or unexpected results, i.e., side-by-side comparison with the closest prior art in support of nonobviousness for the instant claimed invention over the prior art.  The claims must be commensurate in the scope with any evidence of unexpected results.  See MPEP 716.02 (d).  With regard to synergism, a prima facie case of synergism has not been established if the data or result is not obvious.  The synergism should be sufficient to overcome the obviousness, but must also be commensurate with the scope of the claims.  Further, if the Applicant provides a DECLARATION UNDER 37 CFR 1.132, it must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case if obviousness.  See MPEP 716.02 (e).
In the instant case, it is not clear that the beneficial result would have been unexpected or surprising, and the scope of the instant claims far exceeds the showing of benefits in the instant disclosure, thus the claims are not commensurate in the scope with said showing.  For the above stated reasons, said claims are properly rejected under 35 U.S.C.103(a).  Therefore, said rejections are adhered to.  

The Applicant argues “a person of ordinary skill in the art would not have been motivated to combine Casimiro-Garcia with Verrills to arrive at the presently claimed invention and would not have had a reasonable expectation that such a combination would be successful. The Examiner cites to Verrills as disclosing the treatment of cancers with FTY720 "to render drug resistant cancers more susceptible to other anti-cancer treatments." Even if Verrills did disclose the use of FTY720 for the treatment of drug-resistant cancers in general, a point that is not conceded, it does not teach or suggest the use of FTY720 for the treatment of BET-inhibitor-resistance cancer. Instead, the Examiner cites to a section of Verrills that discloses up regulating PP2A activity to "render drug resistant c-kit cancers more susceptible to other anti-cancer treatments." Verrills at p. 13, 11. 31-32. This is not the same as a BET-inhibitor-resistance cancer. Indeed, the Examiner does not cite to Verrills as disclosing that cancers that are resistant to treatment with a BET inhibitor can be treated with a BET inhibitor in combination with a PP2 activator. In fact, Verrills explains that the disclosure "stems from the observation that protein phosphatase 2A (PP2A) is inactivated in cancer cells with aberrant/inappropriate expression of c-KIT and further, that reactivation of PP2A or more generally up regulating PP2A activity in the cancer cell, can significantly inhibit the growth and cancer potential of the cells." Id. at p. 4, 11. 25-29. Without any teaching or suggestion that PP2A activators could be used with BET inhibitors to treat cancers that are resistant to treatment by the BET inhibitor alone, a 
This is not found persuasive.  The disclosure of Casimiro-Garcia et al. teaches the use of BET family bromodomain inhibitors with JQ1 as a preferred compound, and further teaches that fingolimod (i.e. FTY720) is useful in combination with it.  The disclosure of Verrills et al. further supports that those of skill understood that FTY720 was useful for the treatment of cancers and that it could produce synergistic effects in some situations.
The combination of multiple active agents in the treatment of neoplasms is not only known, it is common.  The field understands that the experimentation with different combinations is essential and is also a primary means for dealing with resistance.  For example, the Goldie-Coldman hypothesis states that essentially all treatable cancers have at least one drug-resistant clone, and multiple active agents is a known method to combat this.

Conclusion
Claim(s) 2, 13-21, 23-31, 43-46, 48-51, and 53-61 are cancelled. Claim(s) 9, 11, 12, 22, 32, 42, 47, 52, and 64 have been withdrawn.  Claim(s) 1, 3-8, 10, 62, and 63 are rejected.  No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627